ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
                                                   Election/Restriction
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 22, 2020.
Claim Rejections - 35 USC § 112
Claims 1, 10-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what is meant by a “dye additive”.  That is, is it a dye or an additive for a dye?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0065845 (Papazoglou) in view of U.S. 2006/0142455 (Agarwal).
Papazoglou discloses a polymer composition comprising:
-  100 pbw of an organic polymer inclusive of polypropylene and polyamide (meets applicants’ matrix polymer);
-  less than about 5 wt.% of  a fluoropolymer anti-drip agent inclusive of a styrene-acrylonitrile copolymer encapsulated polytetrafluoroethylene (TSAN) (meets applicants’ encapsulated polytetrafluoroethylene and overlaps content thereof); 
-  at least 3 pbw of a zeolite (not precluded from present claims); and
-  optional additives inclusive of colorants (meets applicants’ colorant)

In essence, Papazoglou differs from the present claims  in not expressly setting forth an embodiment comprising the claimed components in combination. It is maintained that it would have been within the purview of Papazoglou’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a composition comprising (1) 100 pbw of polypropylene or polyamide, (2) less than 5 wt.% of styrene-acrylonitrile copolymer encapsulated polytetrafluoroethylene and (3) a colorant for their expected additive effect and with the reasonable expectation of success.  Moreover, it is reasonably believed that Papazoglou’s resulting and similarly-constituted compositions would necessarily possess the same properties per present claims 1, 15 and 16 because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).	
As to claims 10 and 11, Papazoglou exemplifies polypropylene.

As to claims 17-19, Papazoglou discloses articles inclusive of foamed and composite articles. Inasmuch as Papazoglou discloses a variety of different types of articles, it would have been within the purview of one having ordinary skill in the art to subject Papazoglou’s compositions to any production process inclusive of those presently claimed.
As to claims 20 and 21, the presently claimed pigments and dyes are common colorants for similar-such compositions, per Agarwal (e.g., abstract, [0022-0023], [0063-0065], [0092-0093]).  Accordingly, it would have been within the purview of one having ordinary skill in the art to use one of the listed colorant materials as the colorant disclosed by Papazoglou with the reasonable expectation of success. Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Claims 1, 10-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0142455 (Agarwal).
Agarwal discloses a polymer composition comprising:
a polymer inclusive of polyamides and polyolefins such as polyethylene and polypropylene (meets applicants’ matrix polymer); 
meets applicants’ encapsulated polytetrafluoroethylene and content thereof); and
-    optional additives inclusive of colorants (meets applicants’ colorant)
(e.g., abstract, [0022-0023], [0063-0065], [0092-0093], examples, claims).
In essence, Agarwal differs from the present claims in not expressly setting forth an embodiment comprising the claimed components in combination. It is maintained that it would have been within the purview of Agarwal’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate a composition comprising (1) 100 pbw of polypropylene or polyamide, (2) up to 15 wt.% of styrene-acrylonitrile copolymer encapsulated polytetrafluoroethylene and (3) a colorant for their expected additive effect and with the reasonable expectation of success.  Moreover, it is reasonably believed that Agarwal’s resulting and similarly-constituted compositions would necessarily possess the same properties per claims 1, 15 and 16 because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as 
As to claims 10 and 11, Agarwal discloses polypropylene.
As to claim 12, Agarwal exemplifies SAN/PTFE contents falling within the claimed range (e.g., Table 1).
As to claim 17-19, Agarwal discloses articles comprising the composition.
As to claims 20 and 21, Agarwal discloses the same colorant materials.
			Response to Arguments
Applicant’s amendments and arguments, filed February 10, 2021, have been fully considered and are persuasive in overcoming the 35 USC 102/103 rejection over U.S. 5,679,741 (Breton) and the 35 USC 102 rejection over U.S. 2011/0065845 (Papazoglou).
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive in overcoming the 35 USC 103 rejection over U.S. 2011/0065845 (Papazoglou).  Contrary to applicants’ contention, Papazoglou is not limited to TSAN levels of 0.1 to 0.5 wt.%.  That is, Papazoglou discloses the use of up to about 5 wt.% of the  styrene-acrylonitrile copolymer encapsulated polytetrafluoroethylene anti-drip agent [0035].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765